Into 'The United st·ates Co"~stitutionAL'Cciurt­
                         Of The ~exas Couit Of Criminal. Appeals And
                          Its Justicesr.Supreme Court Building,20l -
                         W~st 14th Street,room l06,Austin Texas 78711

                                                                                             RECEIVED IN
         Delivence,Andre Sims,Pro Se,
         ~Appl~~ant-Relator


         Ed~~:s~~~aker;Intryd~~s:
         Joshua V~nc~nt-Intern,~Hkon~n FOR what)
         A~dre~ J. Sm1 th (or co-s1gner-), as Assist,
                                                        I
                                                        §
                                                                  ..v .
                                                                 C1 1     1
                                                                              A      .COURT OF CRIIIIIINAL APPEALS
                                                                                  ct1on Nu:

                                                                  Inre: Tr. Ct. Rd.          #~Y~slJ9 ~015
                                                                  Pleading for a writ of mandamus
         D1str1ct Attorney to Harris County,Texaa,                And Compl uso~~~..Ql~rkm
         JFat~lly      Defective Process of Servica:
B)" ~h~ 'underlying proceeding involves action out side of the Scope of law and                                             '•   ·,
inaction by the trial Court,judgeJ~s it also fails to iSsue the writ of habeas-
 corpus to the proper and legal person holdihg your Relator unlawfully and illeg-
        against his will and restrained of his .liberty,pursuant.. to Articles 1l.OL-
  ll.02,ll.Q3,ll.04,ll.05ill~lO,ll.ll,ll.~2,11.13,11.14(l)                                to (5),11.15,ll .. l6(Te~­
 as Code of criminal Procedure)[£or the purpose of invoking Art.ll.07,§§ 1,& 3(a)-
  (b);4(a)(l),(2),& (b),& (c); § 5 et                     seq(TCCP)]~Texas.Rules              of Civil Procedure,-
 Rules 106 & .2la;Hamdi V~Rums£eld~542 U.S.507,124 S.Ct.2633,,159 L.Ed.2d 578(2004):
  Rumsfeld.V.Padi1laJ524 U.S.426,l24 .. S.Ct.27ll,l59 L.Ed.2d 513(2004) 8;Rasual V.-
  Bush,542 U.S.466,124 S.Ct.2686,159 L.Ed.2d 548(2004),9;U.S.V.Moussaoui,365 F.3d
  292,30o~o2,n.4-5(4th            Cir.2004)(case law cited);Cf.Baker V.Monsanto,lll S.Y!V.3d-
  158,16l(Tex~2003)(citation                in original).This civil action                  ~as   filed against the
 .warden of the.Michael:Prison Unit,as indicated in Relator's memorandum of law,-
  attached to his application for writ of habeas corpus.Eddie D.Baker(or. success-
  or in place) is the warden and the proper legal Responde:n.t .t.o · have· been served.
 _,with respect to the writ of habeas corpus petit ion, and thus, was sup;?osed to be -
  the Person who has custody over this Relator-Applicant,and j~risdiction of the
  issuance of writ thus lie~ with this Texas Court of Criminal Appeals justices-
  over this case,and·~ause of a~~ion,and parties of intereBt,as Respondent Baker-
. nan1ed ·in .. th~- -habeas co.~pus i?~-ti ':io~1 :'·ibid.
C) "The ·thir2 part·y.interVeher(s'J"''never give Relator notice they were intervening
  with or without State Court authority-in                        t~is   case.at bar1aqaihst hirn,fbr what
  ever unfounded reasons alleged in their baseless and illegal motion j)ractice,& -
  thus,Relator never got his opportunity to contend against such unlawful interv-
  ention,and that includes,Relator being deprived to timely file any motions for
  otice to Include and Augment the record for his motion to quash [void] indictm-
  ent,with his challenge to the ·trail Court's intruding judge'B adoption of ille-
  g a 11 y o b t a i ned ext r i n s i c, t h i r d Part ' s e v ide n c e , " as i f T IT LED.: " . . . P R0 P 0 SED F IN D-
 INGS OF FACT,CONCLUSIONS OF LAW.Id.See Page 1 of 4 and.i)aqe 2 to 4.Hence,those
  proposed falBe fjndinqs·_are conclusionary a~legati~ns,because the trial Court's
  [habeas]       judqe or intruder never               cond~cted      proceedinqs as under               ll.07,3(c),nor
  as would have been held under3(d)(TCCP),and totally disregarded Relator's claim-
  (s) that fall under Art.ll.07j§ 4(a)(l) ans (2),& (b),& (c)-these are provision-
  (s) Relator relied on in support of his-submitted and enumerated                                       exhibitation-
  submit~ed with his habeas writ .in chief.In plain langauge,Relator's claim h~re­
  in too,involves th~ State Court's Prosecutor/~Government's agents perpetrating-
 a fraud upon the Courts-during the collateral    review proceed:i:ngs.u.s.V.Win~st-:- ~
 ock,.340 ·F.3d 200,207,n.7(4th Cir~2004),citing Dunn Y-Cockrell,302 F.3d 491,492:-
  rr~l(5th    Cir.2003)(other cases);Ry1and V.Shapiro;708 F.2d 967,972,n.5(·5th Cir.l9-
  83),among other precedent cases upon shepperdizing these citions.But the fact-
  that due process affords a habeas corpus Petitioner the[hi~]right to a fair o~p-
  ortunity in State Cou~t to discover and present potential exclupatory evidence-
 that was not contained in the record on direct apppe~l.e.g.,District Attorney-
                                                       2.Law.
                     Office V.Osbo~n~557 U.S.52(2009)(citation in               original).Thus1Andrew Smith's
                         '.

                     int~rference with Applicant's/R~lator's want               of habeas corpus       ~roceedings 1 is

                     an unlawful impediment1and Baker has not yet been served the writ to deliver-
                     Relator's body in Court and address this qu~stion of a liberty interest 1 under
                     clai~~ of fraudulent indictment.But these issues involve a State fact dev~lppe­
                     ment that has not taken place yet1combined with practically non-exist~nt fact-
                     developement procedure on the habeas corpus.              proposed~   .. which   automatically,~m­

                     ounts to an unconstitutional ~Su~perision" of--the Writ.e .. g.IBoumedine V.Bush833
                    U.S.723(2008}.Therefore~Relator            has no other adquate       re~edy   at law1to correct          ~

                     this issue of fraud-upon-the-Courts by said intruders and inactions bythe trial
                    Court and it's habeas corpus judge assigned to this Case sub judice.Which means
                     the act sought to be compeLled is purely ministerial in nature.The Law guarant-
                     ees that every Petitioner/PrisonerRelator has a clear right to the relief sou-
                     ght by him.And     ~s   .his memorandum of law shows1his claim' (s_) merits are ground-
                     ed and rooted on United States Constitutional Voilations,of his Civil Rights -
                     amoung many Texas State laws violated by. the Prosecution team.Hence1the merits
                     of relief are be.yoll:d _disp_~:te.Which meal'ls .Rel,ator meets the requirements. of le-
                     gal right that nec~~ssitates t~at the law plainly decribe·the duty to be perf-
                     ormed 1 such that ther.e is. flO .room .for .discretion. e.g. 1 Deleon V. District Clerk 1
                     187 s.w~3d 4i3j474~75,n.l,j~~~5(T~~.cr.App.2006).
                     Wherefore Premises Du'ly considered 1 for all t_he above. reasons and ·for any other
                     reasons shown ~n the t~ial Court's record or ol'l hear1ng under de novo1ahd -
                     on the further testimony1evidence anticipated to be adduced on said evid~ntiary
                     evid~ntiary inc6nnection with Relator's want of writ of mandamus1with his-Com-
                     pGi~ary Counter-Claim insupport of relief from su~h unlawful-intervention by-
                    said interveners.This Court of Criminal Appeals of Texas1has jurisdiction to is-
                    sue the Writ of mandamus in this cause1pursuant to Article 51§5A of the Texas -
                    Constitution 1and Article 4.04(TCCP)~directing·the trial Court and tts .J~d~~~to
                    file all additional attached documentation td'the application for a writ.of h~­
                    beas corpus1as contemporaneously submitted by Relator1as well as all his exhib-
                    its entered1and must be part of the habeas corpus record in chief.Then1this sa-
                    id Court's justices can strike the illegal third Party's ilegal motion-brief -
                    filed1as baseless al'ld illegal extrinsic facts or misstatement of fact.In the In-
                   terest of justice;may this Court's justices declear Relator is entitled .to the -
                   writ of mandamus directing the trial judge or and intruder1to set aside· its Ord-
                   er of June 22ndl20151in cause number 7655571and to dismiss the cause for non~Val­
                   id charging instrument1and any other relief th~s Court's justices find deemed~
                    Executed on 8      this day of JulY 20151                                      ,     ..
                                                                     Repectfully submitted _f)~~
                                                                                        Anrew Delivence Sims
                                                                                       (00833100;2664 F.M.2054
                                                                                Mark Wayne Michael Unit
                                                                                 Tennessee Colony 1 Texas 7 5886
                            }*      Affidavit Prosed Above/Certificate of Service
                     I 1 j)~&n-l]. -~                     _1 TDCJ# 833100         ·   1 am  precesently illegally 1
                   and unlawfully incarcerated1restrained and confind of My liberty at the Mark w.
                   Michael Prison Unit1located. in Anderson Cou~ty1Texas1at 2664 F.M.20541Tennessee
                   Colony1Texas.75886 and I declare under penalty of perjry~~h~~ I h~~r sent the
                   trial Court ( 1ntruders) a copy of my mandamus and co~~e:.r~~~llm~f] -mw~s :_~8_d~y of
                    Jv IY .    1 2015 1 pursuant to 1 § § 13 2. 001-13 2. 0031 of Tlll!-ll~~jJ\'JFex'¥as~Leftf~~U~ractlce &
                   Remed1es ·Code 1                                              '"©OOR1'0fCR\\\ft\NR
                                        Affiant/Relator Pro Se ·                           JUL 13 2015
  '!-


. ..,
        .,
        '
            ....
                                                                    3.Law.